—In an action to recover damages for breach of a construction contract, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered July 16, 1992, which granted the motion of the defendant Murray Weiss to dismiss the complaint insofar it is asserted against him.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the defendant Murray Weiss adduced persuasive documentary evidence (CPLR 3211 [a] [1]) establishing that he was neither a general partner nor limited partner in the defendant limited partnership, subject to potential liability pursuant to Partnership Law § 96. Accordingly, he demonstrated his freedom from personal liability (see, Hoffman v Eisenberg, 140 AD2d 306) and thus, the complaint was properly dismissed as against him.
We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, Hart and Krausman, JJ., concur.